DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al (US 2010/0126666) in view of Ueda et al (US 5,376,213).
Tandou shows the method claimed including adjusting a temperature of a loading table (1) using a refrigerant (para 0034) wherein the method comprising a step of increasing the temperature of the loading table, shown by increasing wafer temperature, via the opening of an expansion valve (9) provided between an output terminal of a condenser (8) and input terminal (3) of a heat exchanging unit (2) and adjusting a degree of the opening of the expansion valve (also see Figure 4), the condenser condensing the refrigerant after being discharged from the heat exchanging unit disposed in the loading table, a step of adjusting the temperature of the loading table further includes opening a flow dividing valve (26) that is provided between an output of a compressor (7) and the input terminal of the heat exchanging unit wherein the flow dividing valve can be opened and closed. But, Tandou does not show the heat exchanging unit having at least one ejection portion extending outward from a surface of the heating exchanging unit, and Tandou does not explicitly show that the opening degree of the flow dividing valve is adjusted to adjust the temperature of the loading tablet to a second temperature that is higher than the first temperature.
Ueda shows a heat exchanging unit (10) that includes at least one ejection port (94) that extends toward a workpiece loading table from the surface of heat exchanging unit as illustrated in Figure 1. 
In view of Ueda, it would have been obvious to one of ordinary skill in the art to adapt Tandou with the heat exchanging unit having at least one ejection port as another alternative means to adequately and efficiently supply a coolant/refrigerant to the heat exchanging unit as known in the art; and regarding the flow dividing valve, it is noted that Tandou shows that when the flow dividing valve is opened, the refrigerant would bypass the condenser, which cools the refrigerant, and it would have been obvious to one of ordinary skill in the art to adapt Tandou with the flow dividing valve having its opening adjusted, between opening and closing of the valve, to further control the temperature of the loading table, including to a temperature higher than the first temperature as the refrigerant can bypass the condenser and predictably allow the temperature of the loading table to reach a second temperature that is higher than the first temperature as the refrigerant with a higher temperature is supplied to the loading table via the heat exchange. 
With respect to claims 2 and 3, Tandou shows a control unit (100) that controls a bypass flow of the refrigerant via the flow dividing valve (also, see para 0036 to para 0038), and it would have been obvious to one of ordinary skill in the art to control the control unit to further control the timing of the opening of the flow dividing valve as well as the expansion valve to predictably achieve the heating temperature of the loading table to the second temperature as the temperature of the loading table is known to be adjusted by opening and closing of the flowing diving valve as well as the expansion valve, and that the heat input would terminated when increasing of the temperature of the loading table is finished.
With respect to claims 4 and 5, Tandou further discloses for a processing container/chamber (30) within which the loading table is disposed therein with the heat input including plasma. Also, see Figure 1A; and para 0085.
With respect to claim 6, Tandou further discloses for providing a heater installed in the loading table providing heat to the loading table. Also, see para 0038. 
	With respect to claims 8 and 9, Ueda shows the ejection port that extends from the surface of the heat exchanging unit wherein a liquid puddle area is formed or defined between the ejection port and the surface of the heat exchanging unit. Also, see Figure 4. And, as Tandou shows a discharge line that is disposed between an output terminal (4) of the heat exchanging unit and an input terminal of the compressor (7), the coolant/refrigerant in the liquid puddle area as taught by Ueda would predictably be sent to the compressor for circulating the refrigerant/coolant as shown in Tandou. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou in view of Ueda as applied to claims 1-6, 8 and 9 above, and further in view of Lord (US 4,361,749) or Iwasaki (US 2006/0219360)
Tandou in view of Ueda shows the system claimed except for the heat exchanging unit including a plurality of ejection ports as claimed. 
Lord shows it is known to provide a heat exchanging unit shown by a cooling arrangement having a plurality of cooling channels (34) having a plurality of inlet ports (31) that can provide a uniform cooling. 
Iwasaki also shows it is known to provide a heat exchanging unit having a plurality of coolant passages (22, 24) that is provided with a plurality of inlets (22a, 24a). 
In view of Lord or Iwasaki, it would have been obvious to one of ordinary skill in the art to adapt Tandou, as modified by Ueda, with the heat exchanging unit having a plurality of cooling/refrigerant channels that is further provided with a plurality of inlets or ejection ports as taught by Ueda, as an alternative heat exchanging unit that can also provide uniform cooling as desired by the user. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection which does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761